DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 7/12/2022”. Applicants’ amendment of claims 1, 16, 17, 21 and cancellation of claims 9-15 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-8, 16-27 are pending wherein claim 1, 16 and 21 are independent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “align” "overlap", "layer", "portion" “substrate” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently discloses a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to arrange things so that they are in proper position “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “an underlying substance or layer” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1, 5, 6, 16, 17, 19, 20, 21, 23, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ema et al (US 2019/0363195 A1 hereinafter Ema).
Regarding Claim 1, Ema discloses in Fig 1: A structure, comprising:
a first transistor (30) formed on a first region (3) of a semiconductor substrate (101), wherein the first transistor comprises:
	a first source/drain region (315) in the semiconductor substrate;
	a lightly doped region (314) of the semiconductor substrate (101);
a gate dielectric (316) disposed above the semiconductor substrate (101);
a poly silicon gate electrode (317) disposed on the gate dielectric, wherein the gate dielectric is longer than the polysilicon gate electrode (See Fig 8); and wherein an edge of the gate dielectric (316) coincides with an edge of the lightly doped region (314); and
a first spacer structure (320) abutting a sidewall of the poly silicon gate electrode (317); and
 a second transistor (20) having a length shorter than that of the first transistor (10) and formed on a second region (2) of the semiconductor substrate, wherein the second transistor comprises: a high-k gate dielectric (216);
a metal gate electrode (217); 
a second spacer (220) structure abutting the sidewalls of the metal gate electrode and high-k gate dielectric (See Fig 1) and
a second source/drain region (215) substantially co-planar with the first source/drain region (315) [0044-0046, 0048, 0053-0054, 0056]. 
Regarding Claim 5, Ema discloses in Fig 1:The structure of claim 1, wherein the metal gate electrode (217)  is taller than the polysilicon gate electrode (317) by an amount substantially equal to a thickness difference between the gate dielectric (316) and the high-k gate dielectric (216) See Fig 1.
Regarding Claim 6, Ema discloses in Fig 1: The structure of claim 1, wherein the gate dielectric (316) is thicker than the high-k dielectric (216) and comprises silicon oxide [0053].
Regarding Claim 16, Ema discloses in Fig 1: A structure, comprising:
a first transistor (30) formed on a first region of a semiconductor substrate (101), wherein the first transistor comprises:
a first source/drain region (315) having a lightly doped region (314) 
a silicon oxide gate dielectric (316) disposed above the semiconductor substrate (101), wherein an edge of the silicon oxide gate dielectric coincides with an edge of the lightly doped region (314);
a polysilicon gate electrode (317) disposed on the silicon oxide gate dielectric, wherein the polysilicon gate electrode has a length shorter than that of the silicon oxide gate dielectric (316); and
a first spacer structure (320) with inner sidewalls abutting the sidewall edges of the poly silicon gate electrode (317); and
a second transistor (20) formed on a second region of the semiconductor substrate, wherein the second transistor has a smaller surface area (cross section) than that of the first transistor and comprises: 
a high-k gate dielectric (216);
a metal gate electrode (217) disposed on the high-k gate dielectric (See Fig 1), 
a second spacer structure (220) abutting the sidewall edges of the metal gate electrode and the high-k gate dielectric; and
a second source/drain region (215) substantially co-planar with the first source/drain region (315) [0044-0046, 0048, 0053-0054, 0056]. 
Regarding Claim 17, Ema discloses in Fig 1: The structure of claim 16, wherein the first spacer structure (320) has outer sidewall edges that coincide with sidewall edges of the silicon oxide gate dielectric (316).
Regarding Claim 19, Ema discloses in Fig 1: The structure of claim 16, wherein the silicon oxide gate dielectric (316) is thicker than the high-k gate dielectric (216).
Regarding Claim 20, Ema discloses in Fig 1: The structure of claim 16, wherein the metal gate electrode (217) is taller than the polysilicon gate electrode (317) by an amount equal to a thickness difference between the gate dielectric (316) and the high-k gate dielectric (216) See Fig 1.
Regarding Claim 21, Ema discloses in Fig 1: A structure, comprising:
a first region of a substrate (3), wherein the first region comprises a polysilicon transistor structure that includes:
	a first source/drain region (315) having a lightly doped portion (314);
a gate dielectric (316) disposed above the substrate (101), wherein an edge of the gate dielectric (316) coincides with an edge of the lightly doped region (314); 
a polysilicon gate electrode (317), on the gate dielectric; and
a first spacer structure (320) along a sidewall of the poly silicon gate electrode (317); and
a second region (2) of the substrate, wherein the second region comprises a metal transistor structure (20) with a length shorter than that of the polysilicon transistor structure, and wherein the metal transistor structure comprises:
a high-k gate dielectric (216);
a metal gate electrode (271), on the high-k gate dielectric, with a sidewall that coincides with a sidewall of the high-k gate dielectric (see Fig 1); 
a second spacer structure (220) along the sidewalls of the metal gate electrode (217) and high-k gate dielectric (216); and 
a second source/drain region (215) substantially co-planar with the first source/drain region (315) [0044-0046, 0048, 0053-0054, 0056]. 
Regarding Claim 23, Ema discloses in Fig 1: The structure of claim 21, wherein the gate dielectric (316) is thicker than the high-k gate dielectric (216) and comprises silicon oxide [0044-0046, 0048, 0053-0054, 0056]. 
Regarding Claim 27, Ema discloses in Fig 1: The structure of claim 16, wherein the metal gate electrode (217) is taller than the polysilicon gate electrode (317) by an amount equal to a thickness difference between the gate dielectric (316) and the high-k gate dielectric (216) See Fig 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 8, 18, 24, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ema et al (US 2019/0363195 A1 hereinafter Ema).

Regarding Claim 2, Ema discloses in Fig 1: The structure of claim 1.
Ema does not disclose: wherein the poly silicon gate electrode has a surface area between about 10 um2 and about 20 um2.
However, the Applicant has not disclosed that having the surface area in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the area of the gate electrode affects the switching ability of the transistor and thus the surface area would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the surface area” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 3, Ema discloses in Fig 1:  discloses: The structure of claim 1.
Ema does not disclose: wherein the polysilicon gate electrode has a center to edge thickness ratio of about 0.9.
However, the Applicant has not disclosed that having the gate electrode’s center to edge thickness ratio in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness ratio/uniformity of any layer in the semiconductor arts affects the performance/switching ability of the transistor and thus the thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness ratio” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 4, Ema discloses in Fig 1: The structure of claim 1, wherein widths of the polysilicon (317) electrode and the metal gate electrode (217) are substantially equal. Examiner notes that the claim specifically does not disclose the direction that the width is being measured in and thus one of ordinary skilled in the art could arbitrarily choose a direction to measure so that the widths are substantially same.
Regarding Claim 8, Ema discloses in Fig 1: The structure of claim 1, wherein the first transistor is configured to operate at about 5 V and the second transistor is configured to operate at about 1 V [0006]. Examiner notes that Ema discloses that the logic transistors in a device have a lower operating voltage than the I/O transistors. However, It is the Examiner's position that the limitation of an operating voltage value as claimed above is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding Claim 18, Ema discloses in Fig 1: The structure of claim 16, wherein the polysilicon gate electrode (317) has a surface area between about 10 um2 and about 20 um2 and a center to edge thickness ratio between about 0.9 and about 1.
However, the Applicant has not disclosed that having the polysilicon gate electrode’s center to edge thickness ratio and a surface area in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness ratio/uniformity of any layer in the semiconductor arts and the surface area affects the performance/switching ability of the transistor and thus the thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness ratio” and “the surface area” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 24, Ema discloses in Fig 1:The structure of claim 21.
Ema does not disclose: wherein the poly silicon gate electrode has a surface area between about 10 um2 and about 20 um2.
However, the Applicant has not disclosed that having the surface area in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the area of the gate electrode affects the switching ability of the transistor and thus the surface area would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the surface area” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 25, Ema discloses in Fig 1: The structure of claim 21.
Ema does not disclose: wherein the polysilicon gate electrode has a center to edge thickness ratio of about 0.9.
However, the Applicant has not disclosed that having the polysilicon gate electrode’s center to edge thickness ratio in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness ratio/uniformity of any layer in the semiconductor arts affects the performance/switching ability of the transistor and thus the thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness ratio” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 26, Ema discloses in Fig 1: The structure of claim 21, wherein widths of the polysilicon (317) electrode and the metal gate electrode (217) are substantially equal. Examiner notes that the claim specifically does not disclose the direction that the width is being measured in and thus one of ordinary skilled in the art could arbitrarily choose a direction to measure so that the widths are substantially same.
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ema et al (US 2019/0363195 A1 hereinafter Ema) in view of Sun et al (US 2017/0345928 A1 hereinafter Sun).
Regarding Claim 7, Ema disclose: The structure of claim 1, 
Ema does not disclose: wherein the first region further comprises a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area.
However Wu in a similar semiconductor device discloses in Fig 2G: a silicide layer (250c) formed on the polysilicon gate electrode (220c), wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area [0018, 0031].
References Ema and Wu are analogous art because they both are directed to semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ema with the specified features of Wu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ema and Wu so that a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area as taught by Wu in Ema’s device since silicidation is a standard process of treating exposed electrodes in semiconductor arts to maintain reliability of contacts.
Regarding Claim 22, Ema disclose: The structure of claim 21, 
Ema does not disclose: wherein the first region further comprises a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area.
However Wu in a similar semiconductor device discloses in Fig 2G: a silicide layer (250c) formed on the polysilicon gate electrode (220c), wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area [0018, 0031].
References Ema and Wu are analogous art because they both are directed to semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ema with the specified features of Wu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ema and Wu so that a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area as taught by Wu in Ema’s device since silicidation is a standard process of treating exposed electrodes in semiconductor arts to maintain reliability of contacts.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 16-27 in page 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Hirase, Flachowsky, Sun and Pfiester references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art reference of Ema as shown above. 
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NISHATH YASMEEN/Primary Examiner, Art Unit 2811